I concur with Chief Judge PARKER in the result. My conclusion, however, is based upon grounds somewhat different from those stated in his opinion, and, briefly, my reasons are these: It is provided in section one of article ten of the Constitution that "The Governor may remove any officer, in this section mentioned, within the term for which he shall have been elected; giving to such officer a copy of the charges against him, and an opportunity of being heard in his defense." The officers mentioned in the section are sheriffs, clerks of counties, district attorneys and registers in counties having registers. The power of removal is here given with the limitation that it shall be made upon charges only, a copy of which is to be served upon the officer and an opportunity given to him to be heard in his defense. Inasmuch as the accused officer is entitled to make a defense and be heard in his own behalf before the removal can be ordered, the proceeding is judicial in nature and character. Any proceeding in which a party is entitled to make a defense and to be heard necessarily involves a judicial inquiry. It is admitted on all sides that before a removal can be made the governor must acquire jurisdiction. There must be a charge of some official misconduct on the part of the *Page 537 
officer and he must have been served with a copy of the charge and given an opportunity to be heard. A mere statement, in writing, of some act or omission on the part of the officer, that in no sense can constitute misconduct, would not be a charge within the meaning of this provision of the Constitution. It is not necessary that the charge be stated with all the precision of a pleading in a court of law or equity. The governor has power to prescribe his own rules of procedure and determine whether the charge is sufficiently specific or otherwise, but there must be some act or omission on the part of the officer stated in the papers, which amounts to official misconduct, and when such a paper is presented to the governor he acquires jurisdiction of the person of the officer and of the subject-matter of the charge. For any error of law or of fact that he may commit in the progress of the investigation there is no power of review in the courts. The courts can inquire with reference to a single question only and that is the jurisdiction; but the power to inquire as to jurisdiction necessarily implies the right to examine into the nature and character of the charge, in order to see whether it is in any proper sense a charge at all within the meaning of the Constitution.
In my opinion, the charges in this case were sufficient to confer jurisdiction upon the governor. In one of the charges presented to him and which appears in the record it is, in substance, alleged that the sheriff abdicated his powers and duties with respect to the appointment of his subordinates to an irresponsible body of men called a patronage committee. That is to say, he entered into an agreement with this committee to make such appointments of subordinates as it determined upon, and that a list of forty persons was furnished to him by this committee to be appointed as his subordinates and that he appointed them. The appointment of these persons, under such circumstances, was an official act relating to the powers and duties of his office. The charge, in substance, is that the sheriff farmed out to an outside irresponsible political body the performance of duties which devolved upon himself. It is *Page 538 
true that the form in which this charge is stated is not according to the strict rules of pleading. The statement is that the sheriff testified to all these facts in a certain examination or proceeding before a judicial officer, but it was perfectly competent for the governor to treat the charge as a distinct averment of the truth of the facts stated by the sheriff in his examination. The form of the charge is a statement of the evidence of the fact rather than the fact itself, but the executive had the power to entertain this charge although it was not formulated according to the technical rules of pleading.
It was not necessary that the order of removal should specify the particular acts for which the removal was made. The order necessarily includes all acts embraced in the charges and covered by the proofs just as the general verdict of a jury includes all the facts comprehended in the issue submitted, and the validity of the judgment indicated by the order of removal is not affected by the circumstance that the executive, instead of specifying the particular acts of misconduct of which the sheriff was charged and found guilty, expressed his reasons in a milder form, namely, that it appeared to his satisfaction that the usefulness of Guden in the office of sheriff of the county is at an end and that he be removed from the office.
GRAY, HAIGHT, VANN, CULLEN and WERNER, JJ. (O'BRIEN, J., in result in memorandum), concur with PARKER, Ch. J.
Order affirmed.